DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, CN108609404A (translation already of record as supplied by Applicant) in view of Ikeda, JP 2011241497 (already of record).
Regarding claims 1, 6-7, and 10, Cheng teaches a fiber transport apparatus comprising a case (hopper, item 9 figure 1) with an internal space configured to accommodate fiber pieces containing fibers (see abstract); a tube (feeding tube, item 15) coupled to a side surface of the case (shown in figure 1); a driving portion that rotates the tube on an axis (described on page 5 of translation, driving motor 21 causes tube to rotate), wherein one end of the tube in an axial direction communicates with the internal space (see figure 1), and another end has an outlet for discharging the fiber pieces (see figure 1) and a protrusion is provided on an inner surface of the tube (item 16 is the inner spiral).
Cheng teaches a mixing apparatus for the hopper, but teaches it as an oscillating table to keep the particles moving and unclogged.  Cheng does not teach a virtual rotation axis in the claimed manner but instead provides a functional equivalent manner of mixing the materials.
In the same field of endeavor of transporting fiber particles from a hopper to a transport apparatus, Ikeda teaches an apparatus that has the transport tube form the side of the hopper (see figure 7b) that includes a mixing element in the claimed manner (stirring rod, item 37 see figures 7 and 8).  Ikeda further teaches that the stirring rod can take many different shapes as well [0067-0071].
The driving mechanics of the stirring rod is showing in figures 7-8 with items 18-19, 61, 64, and 38.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the stirring rod mechanism as functional equivalent to the oscillating table of Cheng for the benefit of keeping a consistent flow of material in the hopper in a  conventional manner.
Regarding claim 2, Ikeda further teaches a rotor control system to rotating the mixing device [0035 and 0067-0071] as well as shown on figures 7-8.  These motors are capable of performing the speed and rotation direction controls that are being claimed. 
Regarding claim 3, Cheng further teaches a driving mechanism (items 20-27 described on page 5) to rotate the tube in the claimed manner.
Regarding claim 4, Cheng does not utilize the terms “friction coefficient,” but does describe the same effect.  Therefore, there is an implicit teaching based on the descriptions of the connections of the tube and the hopper/discharge ends that utilize bearings and guard rings to create an effortless flow of materials to create “efficient connected” sections to have a “transmission efficiency that is higher” as described on page 5 of the translation. Cheng further teaches a rib formed at the peripheral potion of the outlet (described by the connections of the tube being sleeved into gear 17 and bearings 18 described in Detailed ways on page 4).
Regarding claim 5, Cheng and Ikeda teach all of the claimed limitations but visually depicts a tube the is angled slightly upward out of the hopper.  The claimed limitation of the tube being vertically lower is just a simple inversion of the direction of the tube that is used to discharge the components of the hopper. This would be a mere rearrangement of the parts as it simply changes a direction of the tube without modifying any of its functions.
See 2144.04, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claims 8-9, Ikeda depicts a transport tube int eh claimed region as shown in figure 7b.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/902314 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is focused on more of the stirring portion that is present in the dependent claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748